


EXHIBIT 10.1


SECOND AMENDMENT TO LEASE
This Second Amendment to Lease (this “Amendment”) is made effective as of
January 16, 2013 (the “Effective Date”) by and between Werner Wolfen, Trustee of
the Louis Glasier 1974 Revocable Trust, Michael Dunitz, Nancy Bruch, Dorothy A.
Dunitz, and Judy Rosenberg (collectively, “Lessor”) and VCA Antech, Inc.,
formerly known as, Veterinary Centers of America, Inc., a Delaware corporation
(“Lessee”).


A.Lessor and Lessee are parties to that certain Standard Industrial/ Commercial
Single-Tenant Lease - Net date
January 1, 1999 (the “Original Lease”), as amended by that certain First
Amendment to Standard Industrial/ Commercial/ Single-Tenant Lease - Net dated
March 11, 1999 (the “First Amendment,” and together with the Original Lease, the
“Existing Lease”) pursuant to which Leases from Lessor certain premises commonly
known as 12401 West Olympic Blvd., Los Angeles, California (the “Premises”) as
more particularly described in the Existing Lease. Any capitalized terms used
herein not otherwise defined shall have the meanings assigned thereto in the
Existing Lease.


B.The Expiration Date of the Existing Lease is July 31, 2014.


C.Lessor and Lessee hereby desire to amend the Existing Lease on the terms and
conditions set forth in this Amendment. The Existing Lease, as amended hereby,
shall be referred to as the “Lease”.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lessor and Lessee hereby agree as follows:


1.Insuring Party. Notwithstanding anything else contained in the Existing Lease,
Lessee shall be deemed to be the “Insuring Party” for all purposes under the
Lease.


2.Effectiveness of Lease. The Existing Lease, except as amended by this
Amendment, remains unmodified and in full force and effect. Lessee hereby
represents and warrants to Lessor that, to its actual Knowledge, as of the
Effective Date (a) there are no Defaults on the part of Lessor under the Lease,
and (b) there is no circumstance, event, condition or state of facts which, by
the passage of time or the giving of notice, or both, could entitle Lessee to
any defense against the enforcement of any of the obligations of Lessee under
the Existing Lease or constitute or result in a Default by Lessor.


3.Counterparts. This Amendment many be executed in counterparts, each of which
shall constitute an original, and all of which, together, shall constitute one
document.
[Signature Page Follows]




--------------------------------------------------------------------------------




LESSOR:




/s/Werner Wolfen
 
 
Werner Wolfen, Trustee of the Louis
Glasier 1974 Revocable Trust
 
 
 
 
 
/s/Michael Dunitz
 
 
Michael Dunitz
 
 
 
 
 
/s/Nancy Bruch
 
 
Nancy Bruch
 
 
 
 
 
/s/Dorothy A. Dunitz
 
 
Dorothy A. Dunitz
 
 
 
 
 
/s/Judy Rosenberg
 
 
Judy Rosenberg
 
 
 
 
 
LESSEE:
 
 
VCA Antech, Inc., formerly known as,
 
 
Veterinary Centers of America, Inc.,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/Neil Tauber
 
 
Name: Neil Tauber
 
 
Its: Senior Vice President
 
 



































